Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000009
                                                      01-JUL-2013
                                                      08:32 AM



                         SCWC-12-0000009 

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,

                                vs.

             CHAD GETZ, Petitioner/Defendant-Appellant


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-12-0000009; CR. NO. 11-1-0608)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari filed on May 17, 2013, is hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument. 

           DATED: Honolulu, Hawai'i, July 1, 2013.


 Summer M.M. Kupau                  /s/ Mark E. Recktenwald

 for petitioner

                                    /s/ Paula A. Nakayama


                                    /s/ Simeon R. Acoba, Jr.


                                    /s/ Sabrina S. McKenna


                                    /s/ Richard W. Pollack